                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE BAR OF CALIFORNIA,                         Case No. 17-cv-01716-SI
                                   8                   Plaintiff,
                                                                                          ORDER RE: REQUEST FOR
                                   9             v.                                       ADDITIONAL TIME
                                  10     DANIEL EVERETT,                                  Re: Dkt. No. 47
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received defendant Daniel Everett’s request for additional time to respond to
                                  14   plaintiff’s administrative motion to consider whether this case should be related to State Bar of
                                  15
                                       California v. David Everett, No. 4:18-cv-05879-SBA (N.D. Cal filed on September 25, 2018). Mr.
                                  16
                                       Everett requests additional time to file his response. This request is GRANTED. Mr. Everett’s
                                  17
                                       response must be filed on or before November 7, 2018.
                                  18
                                  19          IT IS SO ORDERED.

                                  20
                                       Dated: October 29, 2018
                                  21
                                                                                      ______________________________________
                                  22                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
